UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

ee ee --- -— ee x
Frimet Kish, individually and on
behalf of all others similarly situated, ANSWER
Plaintiff, 21-cv-2272
-against-
MCS Claim Services, Inc.,
Defendant.
- --- -- -----------~------- xX.

Defendant, MCS CLAIM SERVICES, INC., by its attorneys, BARRON
& NEWBURGER, P.C., answers plaintiffs complaint as follows:

1. This paragraph contains no factual allegations directed against
the defendant and requires no admission or denial.

2. This paragraph contains no factual allegations directed against
the defendant and requires no admission and denial.

3. Defendant admits the allegations contained in paragraph “3” of
the complaint.

4. Defendant admits the allegations contained in paragraph “4” of
the complaint.

S. Defendant acknowledges plaintiff’s efforts to bring this matter as
a class action but denies that this matter is suitable for class action certification
and denies any violation of the FDCPA.

6. Defendant acknowledges plaintiffs efforts to bring this matter as
a class action but denies that this matter is suitable for class action certification

and denies any violation of the FDCPA.

| 1|Page

 
7. Defendant admits the allegations contained in paragraph “7” of
the complaint.

8. Defendant admits the allegations contained in paragraph ‘8” of
the complaint.

9. Defendant admits the allegations contained in paragraph “9” of
the complaint.

10. Defendant acknowledges plaintiffs efforts to bring this matter
as a class action but denies that this matter is suitable for class action
certification and denies any violation of the FDCPA.

11. Defendant acknowledges plaintiffs efforts to bring this matter
as a class action but denies that this matter is suitable for class action
certification and denies any violation of the FDCPA.

12. Defendant denies each and every allegation contained in
paragraph “12” of the complaint.

13. Defendant denies each and every allegation contained in
paragraph “13” of the complaint.

14. Defendant denies each and every allegation contained in
paragraph “14” of the complaint.

15. Defendant denies each and every allegation contained in
paragraph “15” of the complaint.

16. Defendant denies each and every allegation contained in
paragraph “16” of the complaint.

17. Defendant denies each and every allegation contained in

| 2|Page

 
paragraph “17” of the complaint.

18. Defendant denies each and every allegation contained in
paragraph “18” of the complaint.

19. Defendant repeats and realleges its previous admissions and
denials contained in paragraphs “1” through “18” of the complaint.

20. Defendant admits the allegations contained in paragraph “20”
of the complaint.

21. Defendant admits the allegations contained in paragraph “21”
of the complaint.

22. Defendant admit the allegations contained in paragraph “22” of
the complaint.

23. Defendant admit the allegations contained in paragraph “23” of
the complaint.

24. Defendant admit the allegations contained in paragraph “24” of
the complaint.

25. Defendant admit the allegations contained in paragraph “25” of
the complaint.

26. Defendant admits the allegations contained in paragraph “26”
of the complaint.

27. Defendant would refer the Court to the actual exhibit for the
full content of the correspondence, which speaks for itself.

28. Defendant denies each and every allegation contained in

paragraph “26” of the complaint.

3/Page

 

 
29. Defendant denies each and every

paragraph “26” of the complaint.

30. Defendant denies each and every

paragraph “26” of the complaint.

31. Defendant denies each every

paragraph “31” of the complaint.

32. Defendant denies each and every

paragraph “32” of the complaint.

33. Defendant denies each and every

paragraph “33” of the complaint.

34. Defendant denies each and every

paragraph “34” of the complaint.

35. Defendant denies each and every

paragraph “35” of the complaint.
36. each

Defendant denies every

paragraph “36” of the complaint.

allegation

allegation

allegation

allegation

allegation

allegation

allegation

allegation

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

contained

contained

contained

contained

contained

contained

contained

contained

in

in

in

in

in

in

in

37. Plaintiff has suffered no injury and, as a result, has no standing

to pursue this claim.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

38. Plaintiff never attempted to dispute this debt and, as a result,

defendant has the right to assume that the debt was valid. As a result, there is

no legitimate cause of action contained in plaintiff's complaint.

 

— 4|Page
Case 1:21-cv-02272-LDH-LB Document 8 Filed 06/15/21 Page 5 of 5 PagelD #: 28

WHEREFORE, defendant respectfully requests that plaintiffs
complaint be dismissed.

Dated: June 15, 2021
New City, New York

Wy;

Arthur Sanders, (Esq.

BARRON & NEWBURGER, P.C.
Attorney for Defendant

30 South Main Street

New City, NY 10956
845-499-2990

TO:

TAMIR SALAND, ESQ.
STEIN SAKS PLLC
Attorneys for plaintiff
285 Passaic Street
Hackensack, NJ 07601
347-668-9326

 

5|Page

 

 
